PER CURIAM:
Phillip E. Boose, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief without prejudice on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boose v. Drew, No. 4:08-cv-01954-CMC, 2008 WL 2557438 (D.S.C. June 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.